Citation Nr: 9920847	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had verified periods of active duty for training 
from February 1987 to July 1987 and from July 1987 to August 
1987.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 

The veteran was scheduled for a hearing before a Member of 
the Board in December 1997.  The veteran failed to report for 
the hearing.  Consequently the veteran's claims will now be 
adjudicated considering the evidence currently of record.

Documents received from the veteran and his representative 
subsequent to certification of his appeal to the Board do not 
include any medical evidence relevant to the claims currently 
before the Board.  Accordingly, review of these documents by 
the RO prior to review of the veteran's claims by the Board 
is not indicated.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
fibromyalgia is not plausible.

2.  The claim of entitlement to service connection for 
chronic fatigue syndrome is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for fibromyalgia is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for chronic fatigue 
syndrome is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a direct service connection claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where a determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464 (1997).

The veteran asserts that he has fibromyalgia and chronic 
fatigue syndrome due to his military service.  He maintains 
that he was given many immunization shots in preparation for 
service in the Persian Gulf.  While the veteran admits that 
he did not serve in the Persian Gulf, he claims that he 
developed fibromyalgia and chronic fatigue syndrome due to a 
reaction to the immunization shots he received in service.  
The veteran further asserts that he experienced symptoms of 
fibromyalgia and chronic fatigue syndrome while in service 
but that the medical personnel neglected to record his 
complaints in his service medical records.

The veteran's service medical records are negative for any 
pertinent diagnosis, complaint or abnormal finding.  A report 
of physical examination for appointment into the National 
Guard performed in October 1987 is also negative for any 
pertinent diagnosis, complaint or abnormal finding.

October 1989 and January 1990 records from a chiropractor, 
Mark Frederick, D.C., indicate that the veteran injured 
himself at work in October 1989.  The diagnoses included 
fibromyalgia.

A September 1992 VA outpatient record reveals that the 
veteran complained of a five-year history of fatigue and pain 
in the joints.  The VA examiner noted that the veteran did 
not have Desert Storm Syndrome and that the veteran might 
need psychiatric follow-up.

Records from the Alpine Chiropractic Center dated in November 
1993 indicate complaints of fatigue.

The veteran complained of discomfort in the cervical region 
with numbness in the upper extremities and shoulder pain 
following a motor vehicle accident in February 1994.  

January 1994 records from the Palmer clinic indicate that the 
veteran reported injuring his back at work in 1984.  The pain 
had increased since that time.  A June 1995 record from the 
Palmer Clinic indicates that the veteran complained of low 
back pain and lower neck pain.  It was noted that the veteran 
had received a diagnosis of fibromyalgia.  The veteran 
reported that he had chronic fatigue syndrome.  The 
assessment included fibromyalgia.

A February 1995 VA rheumatology outpatient report indicates 
that the veteran complained of chronic fatigue and joint 
pain.  The diagnoses included fibromyalgia.

The veteran was examined by Michael F. Miniter, M.D., in 
April 1995.  The veteran complained of aching of a 
generalized nature.  The diagnosis was polyarthralgias 
related to fibromyalgia.  Dr. Miniter did not think that the 
veteran had any other significant problems.  In a May 1995 
letter, Dr. Miniter stated that he was unable to state the 
cause of the veteran's fibromyalgia.  Dr. Miniter also stated 
that he was unable to state that the fibromyalgia was related 
to the veteran's service.

The veteran was afforded a VA examination in May 1997.  The 
veteran reported that he had pain in the joints and was 
overcome by fatigue when he was in officer candidate school.  
He reported that he received a general discharge because he 
refused to attend drills.  He stated that his fatigability 
and muscle and joint aches had increased since he was in the 
military.  Following physical examination of the veteran, the 
VA examiner diagnosed fibromyalgia, chronic fatigue, and 
history of tension headaches.  The VA examiner, after 
examination of the veteran and a review of the medical 
records in the veteran's claims file, concluded that there 
was no significant possibility that fibromyalgia or chronic 
fatigue was related to military service.  The VA examiner 
further stated that the veteran's conditions were not known 
to be caused by vaccinations or other things that might have 
happened during the veteran's military service.

The veteran submitted copies of articles which document some 
of the hazards of vaccinations, including vaccinations given 
to soldiers who served in the Persian Gulf.

The Board notes that the veteran did not serve in Southeast 
Asia during the Persian Gulf War and is therefore not 
entitled to the presumptions available to such veterans.  See 
38 C.F.R. § 3.317(d) (1998).  The Board further notes that 
the veteran's entire service was less than five months in 
length.  There is no medical evidence suggesting that the 
veteran had fibromyalgia or fatigue in service or that these 
disabilities are etiologically related to service.  The 
evidence linking the disabilities to service is limited to 
the veteran's own statements claiming that he has 
fibromyalgia and chronic fatigue syndrome as a result of 
immunization shots in service; however, as a lay person, the 
veteran is not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While the veteran 
did submit articles revealing the dangers of vaccinations, 
including those given to Gulf War soldiers, these articles 
provide no information as to the cause of the veteran's 
claimed disabilities.  There is not only no medical evidence 
of record relating the veteran's claimed fibromyalgia and 
chronic fatigue syndrome disabilities to in-service 
immunizations or to service in general, but there is also a 
statement from a VA physician that those claimed disabilities 
are unrelated to the veteran's service.  Even one of the 
veteran's private physicians stated that he was unable to 
connect the veteran's fibromyalgia and fatigue to service.  
Since there is no medical evidence relating the veteran's 
fibromyalgia or chronic fatigue syndrome to service, the 
Board must conclude that the veteran's claims are not well 
grounded.

Although the Board has considered and denied the veteran's 
claims on grounds different from that of the RO, that is, 
whether these claims are well grounded rather than whether 
the veteran is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that these claims were well grounded, the RO accorded the 
veteran greater consideration than his claims warranted under 
the circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the veteran's claims 
are well grounded would be pointless, and in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

